Citation Nr: 1534549	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-49 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric condition, to include PTSD.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left ankle traumatic arthritis.

4.  Entitlement to service connection for migraine headaches as directly related to active duty service. 

5.  Entitlement to service connection for migraine headaches as secondary to an acquired psychiatric condition.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to February 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran had initially requested a Board hearing in his December 2010 substantive appeal (VA Form 9).  However, he subsequently withdrew the request.

The Veteran's current claim on appeal initially sought entitlement to service connection for an anxiety disorder.  A review of the Veteran's medical records also includes a December 2009 private treatment record noting a diagnosis of PTSD.  The scope of a mental health disability claim includes any mental disability that may be reasonably encompassed by the claimant's description of the disability, reported symptoms, and other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the issues on appeal as reflected above to include any potentially relevant psychiatric claims raised by the record.

Further, the Veteran stated in his Form 9 appeal that his psychiatric condition was in fact PTSD and resulted from an in-service incident in 1972 in which he was inadvertently fired upon while on a firing range at Camp Geiger.  The Veteran's claim seeking service connection for PTSD was initially denied in a July 1988 decision that became final.  Therefore, this claim has necessarily been characterized as a claim to reopen.  As detailed below, his service connection claim will be reopened and remanded for additional development.  

In his December 2010 VA Form 9, the Veteran also claimed that his migraine headaches were secondary to his PTSD.  The Board will decide the Veteran's claim for service connection for migraine headaches on a direct basis but will remand the claim seeking service connection for migraine headaches on a secondary basis for further development. 

The issues of entitlement to service connection for an acquired psychiatric condition and service connection for migraine headaches as secondary to an acquired psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for PTSD was initially denied in an unappealed July 1988 decision that became final.

2.  The evidence received since the last final July 1988 decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for PTSD.

3.  The evidence of record weighs against a finding that the Veteran was treated for a left ankle disability by the Manchester VA Medical Center, or that he incurred an additional disability as a result of hospital care, medical or surgical treatment, or examination.

4.  The preponderance of the evidence weighs against a finding that the Veteran's migraine headaches are related to active duty military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition, to include PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  The criteria for entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for traumatic arthritis of the left ankle are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).

3.  The criteria for entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in June 2008 and April 2011 letters to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claims.  

The Veteran was afforded a VA examination in March 2010 on the issue of entitlement to service connection for migraine headaches on a direct basis that is adequate to adjudicate his claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination on this issue has been met.  38 C.F.R. § 3.159(c)(4).

With respect to the Veteran's claim pursuant to 38 U.S.C.A. § 1151, an examination and opinion have not been sought.  However, the Board finds that the record contains sufficient competent medical evidence to decide the claim.  In particular, the Veteran has not contended that he has suffered additional disability due to any hospital care, medical or surgical treatment, or examination furnished by VA.  Rather, the Veteran contends that the fact that he was refused treatment by a VA hospital for a fractured left ankle amounted to negligence.  On this evidence, there is no basis to find that an additional disability has occurred, necessitating an opinion on whether there was a relationship to the non-treatment.  In all, the duty to assist has been fulfilled.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for PTSD, which has been recharacterized as an acquired psychiatric condition.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran's service connection claim for PTSD was initially denied in a July 1988 RO decision because the Veteran's active duty military service could not be verified.  A June 1988 letter to the Veteran asked for a copy of his DD-214, and no response from the Veteran was apparently received.  He did not appeal the decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  It is unclear from a review of the Veteran's record precisely what evidence was of record at the time of the July 1988 RO decision.  However, it appears that the Veteran's DD-214 was unavailable.  A January 1985 VA Medical Certificate (VA Form 10-10m) notes the Veteran's request for an evaluation for stress and his complaints of headaches.  The examiner appears to note a diagnosis of PTSD.  Besides the Veteran's May 1988 statement asking to open a claim for service connection for a "post traumatic stress condition," there does not appear to be any other statements from the Veteran explaining why he believed he had a mental health condition that was due to active service.

In June 2008, the Veteran filed his current claim seeking service connection for an anxiety disorder.  As noted above, the Veteran stated in his Form 9 appeal that his diagnosed anxiety was, in fact, PTSD.  In support of this contention is a December 2009 private treatment record and letter from the Veteran's doctor which notes a diagnosis of PTSD.  In addition, the Veteran has submitted numerous statements on his behalf attesting that he has a mental health condition that is due to an in-service incident in 1972 in which he was inadvertently fired upon while on a firing range at Camp Geiger.   

These details were not before the RO at the time of the prior July 1988 decision.  The newly submitted evidence also raises a reasonable possibility of substantiating the Veteran's claim by indicating that he has a current mental health condition that is related to his active duty service.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for an acquired psychiatric condition, to include PTSD, has been received, and the claim is reopened.

III.  1151 claim

The Veteran alleges that he suffered a permanent or chronic left ankle disability as a result of being refused emergency medical treatment by hospital officials in February 1976 at the VA Medical Center in Manchester, New Hampshire.  This action amounted to an error in judgment tantamount to negligence, resulting in the Veteran's current left ankle arthritis.

Under 38 U.S.C.A. § 1151, compensation may be paid for a qualifying additional disability or qualifying death from VA treatment or vocational rehabilitation as if the additional disability or death were service connected.  In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).
  
The Veteran has maintained that he suffered a fracture of the left calcaneus in February 1976 and initially sought treatment at the VA Medical Center in Manchester, New Hampshire.  He was refused treatment and ultimately sought treatment at a private facility.  In support of his claim, the Veteran submitted a July 1976 statement from a private doctor which notes that the Veteran "sustained a fracture of his calcaneus which required immediate and emergent treatment."  He was admitted to Elliot Hospital after having been denied admission to the Manchester Veterans Hospital.  He was treated with a closed reduction and Steinmann pin insertion in the fractured left calcaneus.  The private doctor states that in his opinion "emergency treatment was necessary and indicated."

On this evidence, there is no basis to grant compensation under 38 U.S.C.A. § 1151.  First, the Veteran does not allege that he was provided an examination or treatment that caused him additional disability.  Instead, he seeks compensation for a disability he claims was the result of not being treated by VA at that time, and having to go to a private provider and pay for the treatment out of pocket.  Section 1151 benefits, however, apply to additional disability incurred as a result of actual examination or treatment in a facility by VA staff.  Thus, section 1151 is not the appropriate avenue to seek that compensation.

If, for the sake of discussion, the lack of treatment the Veteran alleges was considered eligible for section 1151 benefits, there is still the issue of additional disability.  In this case, the Veteran arrived at VA with a fractured left ankle, and there is no evidence that indicates that he left in anything but the same condition.  He then received treatment from a private medical provider for the fractured left ankle.  Other treatment records in the file do not document additional disability as a result of the failure to be examined at the VA Medical Center in Manchester.  In short, the Board finds that there is no additional disability that qualifies for section 1151 benefits in this case.  The appeal must be denied.

IV.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran seeks service connection for migraine headaches that he claims are directly related to active duty service.  His service treatment records include a May 1972 treatment record where he complained of chills, sore throat, sinus congestion and headaches for the last two days.  In October 1972, the Veteran complained of bifrontal headaches for the past six months.  Further, for the past several weeks, the treatment record notes the Veteran's headaches became continuous.  The examiner notes there was no aura, associated nausea and vomiting or neurologic symptoms.  The examiner noted an impression of tension headaches.

In March 1973, the Veteran complained of severe headaches that started while he was firing a rifle in the afternoon and became steadily worse.  The Veteran reported a history of headaches while in the Marines.  The examiner noted the Veteran was experiencing tension headaches.  In his January 1974 Report of Medical History, the Veteran noted a history of headaches, and the examiner's note states these were tension-type headaches.  Further, the examiner states the Veteran was better now with decreased situational stress.

In March 2010, the Veteran was afforded a VA examination to determine the etiology of his headaches.  The Veteran stated he had problems with headaches since service.  He related an incident in service in 1972 in which he was on a firing range and someone apparently accidentally shot at him and a colleague, which provoked some anxiety.  The Veteran stated he began getting episodes of shaking and severe headaches associated with vomiting, especially when he was around firearms.  He described the headaches he had in service as ones that began with blurred vision and zebra stripes in his eyes.  He stated this was followed afterwards by severe headache associated with nausea, shaking and a sensation of feeling off balance.  He stated the headaches lasted anywhere from half of a day to several days at a time.  He stated he has had constant headaches since service which have been progressively worse over time.  He described his current headaches as occurring with a visual aura with stripes and spots, and a pulsating sensation in his head.  He stated his headaches occur two to three times a week and last from 12 hours to an entire day.    The examiner diagnosed the Veteran with vascular migraine headaches.  

The March 2010 VA examiner opined that it was less likely than not that the Veteran's migraine headaches were related to his in-service complaints of headaches.  In support of this conclusion, the examiner stated that although the Veteran currently describes headaches in service as being essentially the same as those headaches which he is currently experiencing, a review of the Veteran's service treatment records indicates that he was treated during service primarily for tension-related headaches associated with periods of anxiety.  The VA examiner cited the October 1972 service treatment record which specifically states the Veteran denied having any auras, nausea, vomiting or associated neurologic symptoms, which he is now experiencing.

The Board finds the March 2010 VA examiner's opinion to be highly probative as the examiner provided a clear rationale for his opinion that the Veteran's migraine headaches are not related to service.  The examiner based the opinion on a review of the medial records including the claims file, as well as his own clinical training, experience and expertise.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's headache condition.

The only other evidence in the record concerning the etiology of the Veteran's migraine headaches are the Veteran's own lay statements.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the evidence of record weighs against a finding that the Veteran's currently diagnosed migraine headaches are related to active duty service.  Accordingly, the Board finds entitlement to service connection for migraine headaches is not warranted and the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to an acquired psychiatric condition, to include PTSD, is granted.  To this extent only, the appeal is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for left ankle traumatic arthritis is denied.

Entitlement to service connection for migraine headaches is denied.




REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

The Veteran's VA treatment records reflect that he has been diagnosed with anxiety.  See, e.g., October 2008 VA mental health note.  A December 2009 private treatment record notes that the Veteran has a diagnosis of PTSD.  In March 2010, the Veteran underwent a VA mental disorders examination where he was diagnosed with adult antisocial behavior and alcohol abuse.  However, the VA examiner did not address the Veteran's contentions as to the etiology of his claimed mental disorder, namely the 1972 in-service incident in which he stated he was shot at while on a firing range.  Further, the VA examiner did not address potentially positive medical evidence on the record such as the December 2009 private treatment record noting a diagnosis of PTSD, or VA treatment records noting a diagnosis of anxiety.  A remand is necessary to afford the Veteran a VA examination to clarify the Veteran's current psychiatric diagnoses and determine whether there is any relationship between any currently diagnosed mental health condition to active service.

As the Veteran's claim seeking service connection for migraine headaches on a secondary basis is intertwined with his psychiatric claim, the Veteran should be afforded a VA examination to determine whether his migraine headaches are either caused or permanently aggravated by any diagnosed mental health condition. 

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dated since November 2010 and associate those documents with the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD and anxiety disorder.  The claims file and all pertinent records must be made available to the examiner for review.  All appropriate tests and studies should be conducted.  After reviewing the record and examining the Veteran, the examiner should address the following:

(a)  Prior to the examination, the AOJ should specify for the examiner any stressor that it can determine is established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service. 

(b)  If a diagnosis of PTSD is appropriate, the examiner should specify (1) whether each alleged stressor found to be established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiner.  

(c)  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of any non-PTSD psychiatric disorder, to include whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.   Then schedule the Veteran for the appropriate examination to identify his current headache disability and provide an opinion as to the etiology of this condition.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail and correlated to a specific diagnosis.  Any indicated diagnostic tests and studies must be accomplished.

Following a review of the relevant evidence, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's migraine headaches are caused by any diagnosed mental health condition? 

b.  Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's migraine headaches are aggravated by any diagnosed mental health condition?

Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the examiner should indicate to the extent possible the approximate level of disability present before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


